*294ON MOTION FOR REHEARING
PER CURIAM.
We grant the State’s motion for rehearing, withdraw our original opinion, and issue the following opinion in its stead.
Appellant, Timothy Stidhum, was convicted of burglary with an assault and appeals his sentence as a habitual violent felony offender. We affirm.
Appellant concedes that the State introduced evidence of prior criminal convictions, including certified copies of convictions, necessary for the court to habitualize appellant. However, appellant contends that the trial court did not make the requisite factual findings pursuant to section 775.084, Florida Statutes (1991), and Adams v. State, 559 So.2d 1293 (Fla. 3d DCA), dismissed, 564 So.2d 488 (Fla.1990).
Adams v. State, 559 So.2d 1293, construed the 1987 version of the habitual offender statute, which required a specific finding that the defendant constituted a danger to the public. Section 775.084, Florida Statutes (1991), does not require a specific finding that the defendant constitutes a danger to the public. State v. Rucker, 613 So.2d 460 (Fla.1993).
Accordingly, because the State presented sufficient evidence to allow the trial court to sentence appellant as a habitual violent felony offender, we affirm.
Affirmed.